Title: Thomas Thompson to the American Commissioners, 10 October 1777
From: Thompson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur



Gentlemen
Port Louis Octo. 10th. 1777.
You will perhaps be surpriz’d at two Continental Frigates arriving in France, and not bringing Dispatches or Letters of any kind to you respecting the Public Service. I will therefore do myself the Honour of making known to you the reason of this unexpected appearance in France. Having waited a long time for Guns and being often disappointed, I went in person to Congress to obtain leave to proceed to France and procure Guns and necessaries; I return’d to the Ship again at Portsmouth, on my return I found a probability of getting Cannon in a short time, which I thought would be much better than risquing the Ship to France without Guns; I obtain’d most of them after a long time waiting. Then I was put to a difficulty for Men; however I made up the Complement to 180 being 80 short of our number; however considering the little probability of obtaining more, the Season advancing; the Ship growing very foul; and the chance of being block’d up, or watch’d by Brittish Frigates—I say, taking all these things together I thought best to proceed to Sea and make the best of our way to France making what Prizes in our way, we possibly could Man. From my former Instructions I thought I was authorized to take this Step; therefore without waiting an Answer from Congress I put to Sea, informing them what I had determined; being the Senior Officer I order’d Captn. Hinman in the Alfred to proceed on the Cruize in Company, whose Ship was in the same situation as the Raleigh, respecting Men and Guns and in want of many other Articles not to be procured in America, such as Cables Sails and Rigging. We proceeded in full confidence Congress will justify the Step, rather than the Ships should remain in Port and be block’d up as the other Frigates are. We are now arriv’d, we want our Ships clean’d and repair’d, some Cables Cordage, and Canvas &c. The Raleigh will not want much except some Cables, and a Main Mast, which we had the misfortune to spring at Sea in a Gale of Wind; shall also want Six twelve pound Cannon and some military Stores. I shall use all the frugallity possible, allowing the Ships ought to be well fitted, now they are where Materials are to be had cheap.
We have obtained leave, after various pretences, not consistant with the Honour of the United States, nor the Respect due to a Man of War belonging to a free and Independant Empire. But small Folks must sing small, and for the sake of Convenience must abate their Dignity. My Line of Conduct shall be mark’d with prudence and Circumspection, and the Interest of the States whom I serve, shall be my governing principal; I meet with every personal Respect and the principal People shew a friendly disposition towards America; they seem even to Love them for murdering their Old Enemies the English. I wish they were as little afraid of them as the Americans are. With this you will receive a Letter which was wrote to you at that time for the Special purpose abovemention’d; I don’t know that it contains anything that can be apply’d to the present Cases, but I thought it proper to forward it to you, in order you might see the Contents; The Frigate I have the Honour to Command is of equal Quality to any in Europe and will do Honour to the United States, wherever she goes. I have a very crouded Audience every Day. I should be proud of a Line from you, pointing out a Line for my Conduct during my stay here (which will be as short as possible, except you have any Commands to execute for the good of the Continental Service) if so the Ship shall wait your Commands. I wish I had happen’d in a place where I could have had an Interview. I might have given you a just description of our Naval Affairs; as I flatter myself none have a more comprehensive view, nor have the Honour of the Service more at Heart, and am confident any Measure I might recommend, would be agreed to by Congress.
What we did after leaving New England, will appear by the Coppy Inclos’d of a Narrative of our Cruize, which I have forwarded to Congress by a Vessel I Boarded at Sea. I send you the Minutes of our Voyage afterwards untill our Arrival at this Port; which was on the Evening of Monday Octo. 6th. when the Raleigh and Alfred came to Anchor in Port Louis both in Distress. I orderd the prizes to Anchor without the Harbour under the Island of Groix, until I could be Inform’d what reception we might meet with. They are yet at that place, but not at our Risque. I hope you will approve of our proceedings; the Ships and Cargoes are sold for about half their value; but there seems a necessity for secrecy and Dispatch, and half a Loaf is better than no Bread, says the Old Proverb. I must refer you to Messrs. Berard & Co.’s Letter for further particulars respecting the Ships in the Road. The Frigates we are preparing with all Expedition to heave down, &c. &c. As to News in America when we saild can say but little about it. How’s Fleet was at Sea, seen last, standing out of Delaware Bay, suppos’d bound to Chesapeak Bay. He knows not where to go, he sends his Dove often out of the Ark to see if there is any resting place for his foot on Land, he will not find any except New York. Our Grand Army was at and about Philadelphia, wanting nothing but a General Battle with the Enemy. Ticonderoga to be sure is a cursed Affair and not cleared up to the Satisfaction of the public when I saild; the whole proceedings there are very misterious and very unfortunate at present; but I believe it will turn to the Enemies disadvantage.
The Enemy were at Still-water 50 Miles above Albany dealing out pardons and Proclamations: our Forces were Collected about 10 Miles below; where it was said they would make a Stand; 4,000 under Gen. Sullivan were marching to their Assistance and many other Reinforcements of Militia. All the Enemy can do will not hurt us so much as the Averice and Loss of Virtue among the people, not that they are less united in Voice but less Active in Body; some parts of the Continent are in a seemingly lethargic Security. Necessaries are very high, which some have not fortitude enough to bear with. Short sighted Mortals don’t see the prospect brightning before them of Ease, Freedom and plenty. The Day we saild we spoke a Sloop in Boston Bay, who said an express arriv’d in Boston as he came out, that General Burgoyne was surprized with his Guards, and taken. How far this may be depended on you will judge from the nature of the Information. I wish I could add anything further that would be either Interesting or Amusing. I must beg pardon for the Freedom I have taken in troubling you with this Long and I fear Insiped Letter, but it is stampt with truth and just as things appear to me with respect to America. I am with great Respect Gentlemen Your most Obedient Servant.
Thos. Thompson


Since concluding my Letter, here has arriv’d a small Vessel which came as a pacquet to America. She saild from Portsmouth 4th. Septemr. Captn. de La Mere Bobie;  he was boarded and search’d by an English Frigate of 22 Guns, 50 Leagues from Nantuckett Shoals. He threw over his Mail and all his Letters except one for Mr. Williams which he has sent. He further adds there was no Account of How’s Fleet and Army, and that Burgoyne had lost 2,500 Men in different Skirmages, since he took Ticonderoga, 600 of which number a party of our Militia had taken Prisoners.
This [is] all I can learn respecting American News. I am Your Most Obedient
Thos. Thompson
To The Honb. Benjamin Franklin, Silas Dean, and Arthur Lee. Esqrs.

 
Notation: T. Thompson Oct. 10. 77. Port Louis
